COLEMAN, Justice.-
Matt Newell, during his lifetime, in 1954, entered into a court approved compromise settlement of his claim against his employer, Woodward Iron Company, a corporation, for workmen’s compensation. In 1956, Newell died from causes not in any way connected with his injury.
The employer paid weekly compensation according to the settlement during the life*674time of Matt Newell and up until his death, but a balance of $2,579.90 in weekly installments remained unmatured and unpaid at his death. His widow sued for this balance, claiming it by virtue of Act No. 355, approved September 7, 1955, Acts 1955, page 853, Code 1940, Title 26, § 279(F), Pocket Parts. The trial court sustained the widow’s claim and the employer seeks review.
The question of law in this case is the same question decided by this court in Tennessee Coal & Iron Division, United States Steel Corporation v. Hubbert, 110 So.2d 260, and on that authority the judgment in the instant case is reversed and rendered.
Reversed and rendered.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.